DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 1/7/21 after final rejection of 9/10/20 and advisory action of 12/8/20.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/20 has been entered. The Office action on currently pending claims 51-55, 58, 60-70, 73-78, and 81-86 follows.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 51-53 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 32, and 34 of the copending Application No. 15/251,420 (reference application) in view of US/7, 561, 017 to Darr et al. (Darr).
Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 29, 32, and 34 of the reference application recite similar subject matter to claims 51-53 of the instant application, except the following: “wherein the fuse housing projects from the disconnect housing such that it is open and accessible from the exterior of the disconnect housing to facilitate removal of the fuse including the first and second terminal elements from the disconnect housing and the line side and load side terminals, whereby when the fuse is removed an open circuit is established between the line side and load side terminals”.
	Darr disclosed a fusible switch disconnect device (Fig. 6 and 7) wherein the fuse housing (256) projects from the disconnect housing (252) such that it is open and accessible from the exterior of the disconnect housing to facilitate removal of the fuse including the first and second terminal elements (258) from the disconnect housing and the line side and load side terminals (142, 162), whereby when the fuse is removed an open circuit is established between the line side and load side terminals.
	It would have been obvious to a person of the ordinary skill in the relevant arts at the time of the invention to modify the fusible switch disconnect device recited in claims 29, 30, 32, and 34 of the reference application, wherein the fuse housing projects from the disconnect housing such that it is open and accessible from the exterior of the disconnect housing to facilitate removal of the fuse including the first and second terminal elements from the disconnect housing and the line side and load side terminals, whereby when the fuse is removed an open circuit is established between the line side and load side terminals, as taught by Darr, in order to facilitate See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 51-55, 58, 60-64, 66-70, 73-75, 77-78, and 81-86, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US/7,561, 017 to Darr et al. (Darr) in view of US/6, 603, 649 to Muller et al (Muller), US/5, 426, 406 to Morris et al., US/3,599,135 to Gryctko et al. (Gryctko), US/4,432,031 to Premerlani, and Applicant’s Admitted Prior Art (AAPA), (all references of record).  


Regarding claims 81 and 85, Darr disclosed (Fig. 6 and 7) a fusible switch disconnect device comprising: a disconnect housing (252) adapted to receive and engage at least a portion of 
Regarding claims 83 and 86, Darr disclosed (Fig. 6 and 7) a fusible switch disconnect device comprising: a housing (256) defining a first side, a second side opposing the first side and a receptacle (not numbered, but clearly seen on Fig. 6 an 7 accommodating the fuse (254)) adapted to directly receive and engage at least a portion of a removable fuse (254), the removable fuse including first and second terminal elements (258) and a fusible element electrically connected therebetween (inherently), the fusible element defining a circuit path engineered to provide overcurrent circuit protection according to a continuous time-current curve 
Regarding the embodiment depicted on Fig. 6 and 7, Darr did not disclose: 
Regarding claim 51, Darr did not disclose: an in-line current detecting element detecting in real-time a longer duration overcurrent condition event at a location upstream from the fusible element2PATENT 027071-5CIPCONwhen the dual switch contacts are closed and when the removable overcurrent protection fuse module is received and engaged in the disconnect housing with the fusible element intact and conducting current in the detected longer duration overcurrent event; circuitry in communication with the current detecting element, the circuitry configured to, based on an input 
Regarding claim 66, Darr did not disclose: an in-line current detecting element configured to detect, at a location upstream from the circuit path of the fusible element, current flow through the first and second switchable contacts and to the circuit path of the fusible element, when the first and second switchable contacts are in the closed position; and that the disconnect mechanism operable in a second mode, wherein the second mode is automatically responsive in a longer duration overcurrent event to an assessment of whether the fusible element is expected to withstand the detected5PATENT 027071-5CIPCONcurrent flow in the longer duration overcurrent event, wherein the assessment includes a time-based and magnitude-based comparison of the detected current flow relative to the continuous time-current curve of the removable fuse that is directly received and engaged in the housing.
Regarding claims 81 and 85,  Darr did not disclose: that an in-line current sensor / detecting element acting upon one of the line side terminal and the line side fuse clip to detect real-time current conditions in a series-connected path to the fusible element when the dual switch contacts are closed; a controller monitoring the detected real-time current conditions upstream from the fusible element, the controller being configured, based on a comparison of the detected real-time current conditions and a predetermined threshold equal to or derived from the actual predetermined time-current curve of the fusible element in the removable overcurrent protection fuse module that is received and engaged in the disconnect housing, to assess whether 
Regarding claims 83 and 86, Darr did not disclose: an in-line current sensor / detecting element configured to detect real-time current flow through the first and second movable switchable contacts when the first and second switchable contacts are in the closed position; and that the disconnect mechanism operable in a second mode, wherein the second mode is automatically undertaken in response to a detected longer duration overcurrent event and an assessment of whether the fusible element can actually withstand the detected current flow in the longer duration overcurrent event via a time-based and magnitude-based comparison of the detected current flow relative to a threshold equal to or derived from the continuous time-current curve of the removable fuse that is directly received and engaged in the housing.
However, in relation to the embodiment of Fig. 18-22, Darr disclosed: a current detecting element (662, 722) configured to detect current flow associated with the circuit path of the fusible element when the first and second switchable contacts are closed; (col. 16, ll. 49-col. 17, ll. 15; col. 20, ll. 16-34; col. 21, ll. 57-67) and an electronic circuitry configured to monitor current flow through at least one of the first terminal and the circuit path of the fusible element (col. 16, ll. 49-col. 17, ll. 15; col. 20, ll. 16-34; col. 21, ll. 57-67). 
Furthermore, the aforementioned functional limitations are directed to a mere method of coordination between the fuse protection profile and the protection profile of the electronic tripping circuit of the switch (e.g., the switch should be opened just before the expected opening of the fuse). This was a notoriously known approach in the relevant arts before the effective filing date of the claimed invention. 
simulate a response curve of a fuse (see the abstract; col. 1, ll. 65-col. 1, ll. 3). Further, Muller teaches that the electronic tripping device undertakes a time-based and magnitude-based comparison of the sensed actual elapsed electrical current condition in the current path and a predetermined time-based and magnitude-based expectation that would cause a permanent opening of a typically performing overcurrent protection fuse of the same amperage rating; and responsive to the undertaken time-based and magnitude-based comparison, open the switch to disconnect the overcurrent protection fuse from the portion of the circuit path in anticipation of an expected permanent opening the overcurrent protection fuse (col. 2, ll. 25-36; col. 5, ll. 6-9; claims 1-4; Fig. 2). Further, Morris teaches (Fig. 3) an electronic tripping protection profile (31) is being coordinated with a fuse protection profile (30). Likewise, Gryctko teaches (Fig. 15) a circuit breaker tripping protection profile (325, 329) is being coordinated with a fuse protection profile (350). The above coordination ensures that the electronic tripping circuit opens the switch contacts before the operation (opening) of the fuse. Further, Premerlani teaches conventionality of control/programming methods employing time-based and magnitude-based comparison of the sensed actual elapsed electrical current conditions in the current path (see “comparator” (103, 203), Fig. 3A, 3B)). Further, Darr explicitly teaches that programming of the controller was a routine and known task before the effective filing date of the claimed invention (col. 26, ll. 20-23). Further, AAPA explicitly teaches that the “programming at issue in the present application is hardly complex, but instead involves rather routine and simple comparisons that would not require undue experimentation to implement in a field where the level of skill is rather high” (emphasis added, see the Appeal Brief in parent application No. routine and simple comparisons” have been notoriously known in the relevant arts at the time of the invention.
Accordingly, one of the ordinary skill in relevant arts at the time of the invention would have been able to deduce from the combined teachings of Darr, Morris, Muller, Gryctko, Premerlani, and AAPA, to provide a current detecting element configured to detect current flow associated with the circuit path of the fusible element when the switchable contacts are closed (as taught by Darr in relation to embodiments employing  solenoids of Fig. 18-22) and how to implement the control method of the electronic tripping circuit in Darr and to program the controller (processor) of the electronic tripping circuit accordingly, so the circuitry configured, based on an input from the current detecting element, to assess of the operating performance of the fuse via a time-based and magnitude-based comparison of the detected current flow relative to the continuous time-current curve (i.e., a magnitude-based and time- based current performance of the fuse relative to a typical magnitude-based and time-based current performance of a properly rated fuse that is compatible with the disconnect housing, and further, how to make the disconnect mechanism operable in a second mode wherein the second mode is responsive to a time-based and magnitude-based comparison of detected current flow through the first and second switchable contacts and a predetermined time-current expectation for a typical fusible element of a properly rated fuse that is compatible with the disconnect housing), so as a current detecting element detecting real-time current conditions at a location upstream from the fusible element 2PATENT 027071-5CIPCON when the dual switch contacts are closed and when the removable overcurrent protection fuse module is received and engaged in the housing; circuitry in communication with the current detecting element, the circuitry configured to, based on an input from the current 
The aforementioned modification would provide benefits of preventing the fuse from operating in some instances by preemptively and proactively opening the switch (switchable) contacts, and at the same time, to provide adequate protection for the electrical circuit via opening of the switch contacts. The prevention (in some instances) of the fuse from being operated (opened) would allow for avoiding of the costly and unnecessary fuse replacements and would assure cost saving, while not sacrificing adequate electrical protection and not jeopardizing the overall safety of the electrical installation. Also, this would provide redundancy (i.e. if the fuse fails to operate, then the electronic tripping circuit would open the switch and vice versa). In addition, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007). Furthermore, adjusting of the delta/Δ (i.e. of the difference between the tripping points of the fuse profile and of the simulated fuse profile of the electronic tripping circuit) would have been also an obvious thing to do to one of the ordinary skill in the relevant arts at the time of the invention, in order to adapt the fusible switch disconnect device for a particular application (i.e., the Δ could be adjusted for the electronic trip profile to be just to the left of [i.e. for the tripping points to be less than corresponding tripping In re Aller, 105 USPQ 233. 
Furthermore, Darr as modified, disclosed various current sensors / detecting elements (col. 25, ll. 28-32), but did not disclose an in-line current detecting element (e.g., a resistive shunt connected in series with the line side terminal (current path)). The resistive shunts connected in series with the current pats (i.e., in-line current detecting elements) have been notoriously known in the relevant arts at the time of the invention 1.
Therefore, it would have been obvious to a person of the ordinary skill in the relevant arts to have selected any suitable claimed detecting/sensing element, including an in-line current sensor / detecting element (e.g., a resistive shunt connected in series with the current path), in order to achieve desired responsiveness of the electronic control circuit, while not exceeding targeted production costs. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Regarding claims 54, 55, and  69, as best understood, Darr as modified, disclosed various current sensors /detecting elements (col. 25, ll. 28-32) and that the line side terminal (142) includes an end configured for connection to external circuitry (inherently, Fig. 7), but did not disclose that the current sensor /detecting element is an in-line current sensor / detecting element that is a resistive shunt located between (with the ?) end and the removable overcurrent protection fuse module.
The resistive shunts connected in series with the current pats have been notoriously known in the relevant arts at the time of the invention 2.
Therefore, it would have been obvious to a person of the ordinary skill in the relevant arts to have selected any suitable claimed current sensor / detecting element, including the resistive shunt connected in series, in order to achieve desired responsiveness of the electronic control circuit, while not exceeding targeted production costs. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Furthermore, the positioning of the resistive shunt in-line current detection element in any desirable optimal location along a current path, also would have been obvious to a person of the ordinary skill in the relevant arts at the time of the invention in order to optimize material consumption and to achieve desired electrical and mechanical characteristics of the device of Darr as modified, while not exceeding targeted production costs thereof, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	Regarding claims 61 and 68, Darr as modified disclosed the line side terminal (142) includes a first switch contact (178), and wherein the line side fuse clip (260) includes a second switch contact (180) spaced from the first switch contact inside the disconnect housing (Fig. 7), wherein the detecting element is connected in series to the line side fuse clip (260) and to the line side terminal (142) when the dual switch contacts are in the closed position (inherently, at least electrically, Fig. 27). 
Regarding claims 62 and 73, Darr as modified disclosed that the removable overcurrent protection fuse module comprises a rectangular fuse module (254) having plug-in terminal blades (258), (Fig. 6, 7).
Regarding claim 77, Darr as modified disclosed circuitry in communication with the in-line current detecting element and the disconnect mechanism, the circuitry configured to make the time-based and magnitude-based comparison (see above rejection of claims 51 and 66).
Regarding claim 78, Darr disclosed that the fuse housing (256) projects from the disconnect housing (252) such that it is open and accessible from the exterior of the disconnect 
Regarding claims 63, 64, 74, and 75, modified Darr disclosed a local state indicator (652, 800) operable to visually display an assessed magnitude-based and time-based current condition while the first and second movable contacts remain in the closed position (col. 21, ll. 7-13; col. 22, ll. 5-27; col. 16, ll. 49-col. 17, ll. 15; col. 20, ll. 16-34; col. 21, ll. 57-67; Fig. 27, 30, 31, 32, 34), wherein the local state indicator comprises a light emitting diode (814, 814), wherein the electronic circuitry cause the light emitting diodes to indicate a deviation of the monitored 4PATENT BUS-027071 CIP4CON 1current flow to a baseline expectation (col. 21, ll. 7-13; col. 22, ll. 5-27; col. 16, ll. 49-col. 17, ll. 15; col. 20, ll. 16-34; col. 21, ll. 57-67; Fig. 27, 30, 31, 32, 34).
Regarding claims 58, 60, and 70, as best understood, Darr as modified disclosed that the line side terminal (142) comprises a conductive element extending to the switchable contact (178) and includes said switch contact (178) (the conductive element is not numbered, but clearly seen on Fig. 7 interconnecting a portion of the line side terminal (142) and the contact (178)), but did not disclose that the in-line current detecting element is integrally provided on (welded to) said line side terminal / conductive element.
Providing a detecting element (shunt) on the conductive element of Darr as modified, would have been a routine task at the time of the invention for a person of the ordinary skill in the relevant arts, in order to monitor current flow through said conductive element, since the entire current flow is carried by said conductive element. Therefore, it would have been obvious at the time of the invention to a person of the ordinary skill to do so for effective current In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Furthermore, regarding the method limitation “welded”, the limitation is not limiting to the structure of the device, since the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 82, as best understood, Darr as modified disclosed that the fuse housing (256) of the removable overcurrent protection fuse module (254) projects from the disconnect housing (252) such that it is open and accessible from the exterior of the disconnect housing for removal from the disconnect housing when the first and second terminal elements (258) of the removable overcurrent protection fuse module (254) are connected to the line side and load side fuse clips (260, 262), whereby an open circuit is established between the line side and load side terminals (142, 162) when the overcurrent protection fuse module (254) is removed from the line and load side fuse clips (260, 262), (Fig. 6, 7).
.

Claims 65 and 76, are rejected under 35 U.S.C. 103(a) as being unpatentable over Darr as modified by Morris, Muller, Gryctko, Premerlani, and AAPA, as applied to claims 63 and 74 above, and in further view of US/2005/103, 613 to Miller.
Regarding claims 65 and 76, Darr as modified, did not explicitly state and the electronic circuitry causes the light emitting diode to flash intermittently to indicate the deviation. 
Miller teaches indicating arrangement utilizing light emitting diodes that signal any abnormal condition and could flash intermittently (paragraphs [0021] and [0022]). 
Therefore, it would have been obvious to a person of the ordinary skill in the relevant arts at the time of the invention to have further modified to Darr (as modified by Morris, Muller, Gryctko, Premerlani, and AAPA), so as to enable the light emitting diodes to flash intermittently, as taught by Miller, in order to provide more eye-catching indication (since flashing light attracts more attention). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Amended claims continue to read on the references of record applied in the rejection. The amendments are minor and did not change the scopes of the claims in any substantial way. Many new limitations are tantamount to the previous ones.  Therefore, claims have been rejected for substantially similar reasons as presented in the previous Office action.
Regarding the art rejection Applicant essentially has reiterated previous old arguments, i.e., that the “coordination” disclosed in Morris and other references of record is allegedly not the same “coordination” as recited in the current claims. The Office remains of the opinion that current claims recite nothing more than a mere coordination between the fuse and switch disconnect device. Similar arguments have been rebutted numerous times during prosecution and the Examiner’s position has been supported by the PTAB, e.g., see OA’s of 3/29/18, 11/5/18, 3/6/19, 8/26/19, 11/8/19, 5/8/20, 9/10/20, etc.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: Since Applicant has failed to seasonably traverse the aforementioned well-known statement, the object of said well-known statement is taken to be admitted prior art. See In re Chevenard, 139 F.2d71, 60 USPQ 239 (CCPA 1943), ("If Applicant does not seasonably traverse the well-known statement during examination, then the object of the well-known statement is taken to be admitted prior art"). MPEP 2144.03 (C).
        
        2 Examiner’s Note: Since Applicant has failed to seasonably traverse the aforementioned well-known statement, the object of said well-known statement is taken to be admitted prior art. See In re Chevenard, 139 F.2d71, 60 USPQ 239 (CCPA 1943), ("If Applicant does not seasonably traverse the well-known statement during examination, then the object of the well-known statement is taken to be admitted prior art"). MPEP 2144.03 (C).